This action was brought by the plaintiff to recover damages for injuries suffered by him as the result of a collision between an automobile operated by him and an automobile bus owned by the defendant and operated by its servants or agents. The sole grounds of appeal pressed before us are two short passages from the charge. In the first portion of the charge complained of, the trial court instructed the jury that aside from certain admissions the questions of fact which remained were whether the injuries to the plaintiff were proximately caused by the manner in which the defendant's agent operated the bus in question, and if so, was such manner of operation negligent. In the other portion complained of, the trial court instructed the jury that if the defendant's agent violated the provisions of a statute to which it had referred, and such violation proximately caused the injuries to the plaintiff, then it would constitute actionable negligence for which the defendant would be liable. The criticism of both portions is that the trial court did not refer in them to the issue of contributory negligence on the part of the plaintiff. The manner of statement by the trial court was unfortunate. We cannot, however, regard these parts of the charge as sufficient ground to order a new trial. Later the trial *Page 716 
court fully and correctly instructed the jury as to the issue of contributory negligence by the plaintiff, and at the conclusion of the portion of its charge dealing with the issue of liability it clearly and correctly submitted to them both the issues of negligence and contributory negligence in their relation to the plaintiff's right to recover.
   There is no error.